NO. 07-08-0224-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



SEPTEMBER 23, 2008



______________________________





SHELDON KEITH CRAIN, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;



NO. 54,073-A; HONORABLE HAL MINER, JUDGE



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

MEMORANDUM OPINION

Pursuant to a guilty plea, Appellant, Sheldon Keith Crain, was convicted of unlawful possession of a firearm by a felon, enhanced, and sentenced to six years confinement.  Appellant filed a notice of appeal challenging his conviction.  

The docketing statement filed in this Court reflects that trial counsel was retained.  The reporter’s record was filed on July 31, 2008.  After the deadline for filing the clerk’s record expired, the district clerk filed a request for extension of time in which to file the clerk’s record, specifying that neither payment nor arrangements to pay had been made.

  	By order dated July 18, 2008, an extension of time was granted in which to file the clerk’s record to August 18, 2008.  By that same order, counsel for Appellant was directed to certify no later than August 7, 2008, whether Rule 35.3(a)(2) of the Texas Rules of Appellate Procedure had been complied with and if so, the date of compliance, and if not, a reasonable explanation for non-compliance.  The Court advised that failure to do so could result in dismissal of the appeal pursuant to Rule 37.3(b) of the Texas Rules of Appellate Procedure.  Counsel did not respond nor file a certification as requested.

Having given Appellant a reasonable opportunity to cure his failure to arrange for the filing of the clerk’s record in this appeal, we dismiss for want of prosecution.  
See 
Tex. R. App. P. 37.3(b).  
See also Rodriguez v. State,
 970 S.W.2d 133, 135 (Tex.App.–Amarillo 1998, pet. ref’d); 
Sutherland v. State,
 132 S.W.3d 510, 511 (Tex.App.–Houston [1
st
 Dist.] 2004, no pet.).

On August 19, 2008, the district clerk filed a second request for extension of time in which to file the clerk’s record specifying the same reasons as in her first request.  Our disposition of this appeal renders the district clerk’s request moot.	



Patrick A. Pirtle

      Justice

Do not publish.